Case 21-30092-crm       Doc 13       Filed 02/05/21      Entered 02/06/21 00:52:36            Page 1 of 3

                 UNITED STATES BANKRUPTCY COURT
                                   Western District of Kentucky
        IN RE:                                                        Case No.:21−30092−crm
        Christina Gene Del Valle
                                                                      Chapter: 7
                                    Debtor(s)                         Judge: Charles R. Merrill




                                                NOTICE
        TO THE DEBTOR(S) AND ALL PARTIES IN INTEREST:

        Please be advised that the following matter has been Entered by the Court on this date:

        Motion for Relief from Stay and Abandonment regarding 2018 NISSAN ALTIMA −
        VIN 1N4AL3APXJC275163 Fee Amount $188.. Filed by Creditor Nissan Motor
        Acceptance Corporation. Objections due by 02/16/2021. Any objection must be
        typewritten and in proper pleading form as required by Federal and Local Rules.
        (Attachments: # 1 Filed Proof of Claim # 2 Proposed Order) (Simons, Molly)



        Dated: 2/3/21
                                                             FOR THE COURT
        By:                                                  Elizabeth H. Parks
        Deputy Clerk                                         Clerk, U.S. Bankruptcy Court
          Case 21-30092-crm                  Doc 13           Filed 02/05/21             Entered 02/06/21 00:52:36                        Page 2 of 3
                                                              United States Bankruptcy Court
                                                               Western District of Kentucky
In re:                                                                                                                 Case No. 21-30092-crm
Christina Gene Del Valle                                                                                               Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0644-3                                                  User: aohlmann                                                              Page 1 of 2
Date Rcvd: Feb 03, 2021                                               Form ID: 267                                                              Total Noticed: 16
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Feb 05, 2021:
Recip ID                 Recipient Name and Address
db                     + Christina Gene Del Valle, 3703 Terrace Hill Drive, #202, Louisville, KY 40245-5858
6782869                  Baptist Health, PO Box 950257, Louisville, KY 40295-0257
6782871                + Credit Bureau Systems, PO Box 1479, Owensboro, KY 42302-1479
6782872                + FBCS, 330 S. Warminster Road, Suite 353, Hatboro, PA 19040-3433
6782874                  Kentucky Department of Revenue, 501 High Street, Frankfort, KY 40601-2103
6782878                  Nissan Motor Acceptance, PO Box 660366, Dallas, TX 75266-0366
6788550                + Nissan Motor Acceptance Corporation, PO Box 9013, Addison, Texas 75001-9013
6782881                + Radius Global Solutions, LLC, PO Box 390846, Minneapolis, MN 55439-0846

TOTAL: 8

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
6786675                   Email/Text: bnc@atlasacq.com
                                                                                        Feb 03 2021 20:22:00      Atlas Acquisitions LLC, 492C Cedar Lane, Ste
                                                                                                                  442, Teaneck, NJ 07666
6782870                   Email/PDF: AIS.cocard.ebn@americaninfosource.com
                                                                                        Feb 03 2021 20:30:01      Capital One Bank, PO Box 30281, Salt Lake City,
                                                                                                                  UT 84130-0281
6782873                   Email/Text: bankruptcy@glacompany.com
                                                                                        Feb 03 2021 20:22:00      GLA Collections, PO Box 991199, Louisville, KY
                                                                                                                  40269-1199
6782875                + Email/Text: PBNCNotifications@peritusservices.com
                                                                                        Feb 03 2021 20:22:00      Kohls Department Store/Capital One, PO Box
                                                                                                                  3115, Milwaukee, WI 53201-3115
6782876                + Email/PDF: resurgentbknotifications@resurgent.com
                                                                                        Feb 03 2021 20:29:42      LVNV Funding, 55 Beattie Place, Greenville, SC
                                                                                                                  29601-5115
6782877                + Email/Text: bankruptcydpt@mcmcg.com
                                                                                        Feb 03 2021 20:23:00      Midland Credit Management, 8875 Aero Dr, San
                                                                                                                  Diego, CA 92123-2255
6782879                   Email/PDF: ais.norton.ebn@americaninfosource.com
                                                                                        Feb 03 2021 20:29:52      Norton Healtcare Inc, PO Box 776365, Chicago,
                                                                                                                  IL 60677-6365
6782880                   Email/PDF: ais.norton.ebn@americaninfosource.com
                                                                                        Feb 03 2021 20:29:52      Norton Physician Services, PO Box 950245,
                                                                                                                  Louisville, KY 40295-0245

TOTAL: 8


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
cr               *P++          ATLAS ACQUISITIONS LCC, 492C CEDAR LANE SUITE 442, TEANECK NJ 07666-1713, address filed with court:, Atlas
                               Acquisitions LLC, 492C Cedar Lane, Ste 442, Teaneck, NJ 07666
          Case 21-30092-crm                Doc 13          Filed 02/05/21           Entered 02/06/21 00:52:36                    Page 3 of 3
District/off: 0644-3                                               User: aohlmann                                                       Page 2 of 2
Date Rcvd: Feb 03, 2021                                            Form ID: 267                                                       Total Noticed: 16
6782882         ##+              Security Credit Services LLC, 2653 Oxford Loop, Suite 108, Oxford, MS 38655-2929

TOTAL: 0 Undeliverable, 1 Duplicate, 1 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Feb 05, 2021                                        Signature:          /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on February 2, 2021 at the address(es) listed
below:
Name                             Email Address
Allan E. Dunaway
                                 on behalf of Debtor Christina Gene Del Valle allan@dunawaylawoffice.com
                                 annie@dunawaylawoffice.com;adunawayecf@gmail.com;r60741@notify.bestcase.com

John L. Daugherty
                                 ustpregion08.lo.ecf@usdoj.gov

Michael E. Wheatley
                                 mwheatleytr@gmail.com ky36@ecfcbis.com

Molly Slutsky Simons
                                 on behalf of Creditor Nissan Motor Acceptance Corporation bankruptcy@sottileandbarile.com


TOTAL: 4
